Grant, C. J.
(after stating the facts). 1. It is urged that the writ of mandamus will not lie against respondent, because the action was wholly within his discretion and judgment. No such discretion is lodged in the auditor general. When one has complied with the law in applying to purchase state lands, he is entitled to his deed or patent. When a void deed has been issued, and the original owner applies to the auditor general, tenders the full amount of taxes due, and demands a certificate of error, he is entitled to it, and the auditor general cannot refuse it. Mandamus is the proper remedy to compel performance, and determine the validity of the reasons for refusal.
2. Relators are not in position to question the method of payment between the auditor general and tax-title purchasers. The auditor general saw fit to accept the check in payment. It was paid, and the deed issued. This point is ruled by People v. Commissioner of State Land Office, 19 Mich. 470.
3. It is urged that, the deposit of $100 November 30th being more than sufficient to pay the taxes due on the first description, Garner and Brown were entitled to deeds for the descriptions in the order named in the application, under People v. Commissioner of State Land Office, 23 Mich. 270. That case applies only to selections of lands' under some law or grant from the government. It does not apply to purchasers. Webster v. Newell, 66 Mich. *508503. This application was to purchase certain parcels of land. There was nothing in it or outside it to indicate that Garner and Brown intended to take one piece if they could not get all. The application was treated as an entirety; for the next day they completed their right, as they supposed, by paying the balance due. The purchase was not, therefore, completed until December 2d, when the second check was received by the respondent. At that tima the taxes of 1896 had become a lien, and should have been paid, to entitle Garner and Brown to a deed. Hughes v. Jordan, 118 Mich. 27.
The writ will issue, but without costs.
The other Justices concurred.